Title: Abigail Adams to Hannah Phillips Cushing, 4 April 1800
From: Adams, Abigail
To: Cushing, Hannah Phillips


				
					my Dear Madam
					[4 April 1800]
				
				I received Your obliging favour dated march 28th upon the 2 of this Month. it gave me great pleasure to learn that you had such fine Roads and agreable weather for Your journey I was daily rejoicing in it; for I was the more attentive to it upon your account. I knew not where you had taken up Your residence, or I should have written to you. I found you from my Sister that you had not past Quincy; I shall forward this Letter under cover to her with a request to send

it, forward to situate if you have proceeded as you expected— the weather has assumed the appearence of spring the Earth is putting on a new suit. the trees corresponding with their Parent, are shooting their Branches and spreading their leaves whilst, the lively song of the Birds hail the welcome approach of the renovating Season; reminding Me of my Garden at Quincy & that like Eden of old it calls for culture, the pruning knife & the labourer; I feel loth to leave the President who will be detaind I fear by Congress to a later day than I dare trust myself here—
				Yesterday arrived capt Barry & brought dispatches from our Envoys to the 10th of Feb’ry at Burgos in Spain they had upon their arrival sent a courier to Paris to inform the Minister of their arrival. they proceeded on their Journey as far as Bourgos when the Courier met them with pasports from Talleyrand and a very civil Letter, assureing them that there would be no difficulty on account of their Letters of Credence, that they had been impatiently look’d for, and would be received with Zeal, is the expression, that the Letters forwarded by them for Mr Murry would be sent to him immediatly with a passport. the statement given of mr Murrys being already arrived in Paris, is not true I think it probable that our Envoys, if they have a speedy journey May have the supreem honour to be the first to enter into negotiation with King Buonaparty; I should be as loth to place implicit confidence in his assureances as those of his Predecessors—and a powerfull Navey will be our best Security for the faithfull performance of any treaty which may be formed, as well as to command respect from the Mistress of the Ocean— You have seen I trust in the publick papers that the Ghost of Robbins was laid by a vote of a large Majority of the House of Representives, after being properly exorcised by Mr Bayard & Marshal— he has been a costly Deamon to the united states, Supported by fellow Deamons—
				Duane is obliged to hide himself and Sculk inorder to escape the Justice which awaits him from a Warrant issued by the committe of Priviledges in senate, for a false & scandelous libel publishd in his paper against that honorable Body— he dare not meet the justice of the country which affords him an assylum— Cooper of Norththumberland & Dallis were his counsel— Milton has this expression
				
					devil with devil damn’d, firm concord hold!
				
				Mrs smith left me soon after You went away, but not soon enough to escape very bad Roads. she found her habitation more comfortable



than she expected, as her happiness She says was never measured by the size of the house, or the Elegance of the stile in which She lived She can accommodate herself to her situation; and feel thankfull for the blessings she is in the possession of—
				“To rise with Dignity & fall with ease” is true Philosophy— the consideration that,
				
					we want but little here below
					Nor want that little long
				
				Should familirize & reconcile the mind tho to those frequent changes & and vissisitudes of Life which “Man is Heir too.[”] I have no contempt of Riches—they are tallents which are given to the possessor to be used for the benifit of individuals, & upon which allso the community have claims, and when so improved, become blessings— but they are generally attended with so many allurements to Luxery and Dissipation, that food and rament, with a competence to the situation in which we are placed in Life, is more desirable than great Wealth, in which there must be great trouble—
				I quit Moralizing to inform you that mrs stael soon recoverd from the indisposition under which she labourd when you left her— I inclose to you the ode which was publishd with the address of an old Man— if it has not any influence upon the Manners of one whom who I fear is callous both in mind and person, I hope it will deter others from a Servile imitation—
				the President joins me in Regard to the judge and Yourself— with Sentiments of sincere Regard I am your / truly affectionate Friend
				
					A A
				
			